DETAILED ACTION
This office action is in response to application filed on 6/15/2020.
Claims 1 – 5 are pending.
Priority is claimed to Japanese application JP2019-119681 (filed on 6/27/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As per claim 5, the claimed “computer-readable recording medium” is not defined in the specification to exclude transitory signals, and is therefore rejected under 35 USC 101. Applicants are advised to amend the claimed term into “non-transitory computer-readable storage medium” to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 20150324234, hereinafter Chang).

As per claim 1, Chang discloses: An information processing apparatus comprising: 
a plurality of cores that perform a plurality of respective tasks in parallel; 5and a plurality of cache memories that are provided corresponding to each of the plurality of cores and that store data to be referred to by the corresponding task at the time of execution (Chang figure 1 and [0023] – [0025]) 
and wherein at least one of the plurality of cores is configured to: 10specify, for each of the cores, an overlap between the data referred to by the task that has been executed at the time of execution and data to be referred to by the task that is not yet executed at the time of execution, and executes the task that is not yet executed in a core having the largest overlap among the plurality of cores. (Chang figure 4 and [0042]: “the task P.sub.64 may be a new task or a resumed task (e.g., a waking task currently being woken up) that is not included in run queues RQ.sub.0-RQ.sub.7 of the multi-core processor system 10… two tasks P.sub.62 and P.sub.63 of the same thread group to which the task.sub.64 belongs are included in run queue RQ.sub.6 of the processor core CPU_6 of the cluster Cluster_1, and one task P.sub.61 of the same thread group to which the task P.sub.64 belongs is included in run queue RQ.sub.2 of the processor core CPU_2 of the cluster Cluster_0. Hence, among the clusters Cluster_0 and Cluster_1, the cluster Cluster_1 has a largest number of tasks belonging to the same thread group to which the task P.sub.64 belongs. If the proposed thread group aware scheme is performed, the scheduling unit 104 may dispatch the task P.sub.64 to one run queue of the cluster Cluster_1 for achieving improved cache locality”; [0026]: “in the present invention, a thread group may be defined as having a plurality of tasks sharing same specific data, for example, in the main memory 119 and/or accessing same specific memory address(es), for example, in the main memory 119. A task can be a single-threaded process or a thread of a multi-threaded process. When most or all of the tasks belonging to the same thread group are scheduled to be executed on the same cluster, the cache coherence overhead caused by cache read/write miss may be mitigated or avoided due to improved cache locality”. Examiner notes that Chang [0023] teaches each cluster may be a group of one or more processor cores, and the scenario presented by figure 4 and [0042] wherein cluster_1 comprise only 1 core, then the task P.sub.64 would be dispatched to that core of cluster_1 that contains the other tasks belonging to the same task group, to improve the cache locality of the task group.)  

As per claim 2, Chang further discloses:
(Chang [0026])

As per claim 4, Chang further discloses:
The information processing apparatus according to claim 1, wherein 30the at least one of the plurality of cores is configured to: 28Fujitsu Ref. No.: 19-00642 identify a combination in which the overlap becomes largest among combinations of the plurality of tasks that are not yet executed and the plurality of cores, and execute the task in the identified combination in the core in the 5identified combination.  (Chang figure 4 and [0042])

As per claim 5, it is the computer-readable recording medium variant of claim 1 and is therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Kasahara et al (US 20070283358, hereinafter Kasahara).

As per claim 3, Chang did not disclose:
The information processing apparatus according to claim 2, wherein a source program describing the task includes a clause for 25specifying the data to be used in the task, and wherein the data specified in the clause is included, as the reference information, in an execution program obtained by compiling the source program.
However, Kasahara teaches:
The information processing apparatus according to claim 2, wherein a source program describing the task includes a clause for 25specifying the data to be used in the task, and wherein the data specified in the clause is included, as the reference information, in an execution program obtained by compiling the source program. (Kasahara [0132])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kasahara into that of Chang in order to have a source program describing the task includes a clause for 25specifying the data to be used in the task, and wherein the data specified in the clause is included, as the reference information, in an execution program obtained by compiling the source program. Kasahara teaches that hints can be provided by the compiler to specific data requirement for the tasks, the combination of reference would improve the speed of the locality based scheduler system and enhance the overall appeals of all references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al (US 20140006534) teaches scheduling unlaunched tasks of a task type to nodes based on data locality criterion of the tasks;
Sarkar et al (US 20130191843) teaches generating an optimized allocation of a plurality of tasks across a plurality of processors, the optimization function provides a data locality aware result that matches the suitability of a node to the task;
Dice (US 20110302585) teaches an affinity aware scheduling method of assigning threads to processors that last ran the said threads;
Gupta et al (US 20100017804) teaches for each thread, a processor of the multiple-processor computer system on which the thread is to be executed is selected based on the affinity identifiers of the threads;
Feng et al (US 20180046503) teaches a data-locality-aware task scheduling on hyper-converged computing infrastructures;
Accapadi et al (US 20050210472) teaches an affinity based thread scheduler. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196